IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 472 WAL 2019
                                              :
                   Respondent                 :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
             v.                               :
                                              :
                                              :
JAMIE M. BROWN,                               :
                                              :
                   Petitioner                 :


                                      ORDER



PER CURIAM

     AND NOW, this 10th day of June, 2020, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht files a concurring and dissenting statement.